Citation Nr: 0831182	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-21 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.  The record indicates that he had service in the 
Republic of Vietnam.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran and his spouse testified at a personal hearing at 
the RO in October 2004.  They also testified at a Board video 
conference hearing held at the RO in January 2007.

By a May 2007 decision, the Board denied service connection 
for coronary artery disease and for erectile dysfunction, 
both claimed as secondary to diabetes mellitus.  The Board 
also remanded the issue of entitlement to service connection 
for an acquired psychiatric disorder to include PTSD for 
further development.  The required development has been 
accomplished, and the case has been returned to the Board for 
further consideration of the appeal.

Clarification of issues on appeal

The veteran filed his claim of service connection for PTSD in 
February 2004.  That has been the only psychiatric disability 
at issue until the Board's May 2007 remand decision.  In that 
decision the Board recharacterized the issue as entitlement 
to service connection for an acquired psychiatric disorder to 
include PTSD.  The VA psychiatrist at an examination in May 
2008 diagnosed the veteran with both PTSD and bipolar 
disorder.  Therefore, the issue of service connection for 
bipolar disorder has been added as a second issue in this 
case.


Matters referred to the RO

In a statement on VA Form 21-4138 received on July 27, 2005, 
the veteran claimed an increased rating for his service-
connected diabetes mellitus type II, currently rated as 20 
percent disabling.  He also requested a dependency allowance 
for his wife.  It does not appear that the RO has taken 
further action on these claims.  They are therefore referred 
to the RO for such additional action as may be appropriate.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD and bipolar 
disorder.

2.  The veteran is not one of combat.

3.  The veteran does not have a verified stressor event.

4.  The evidence does not show that bipolar disorder is 
related to the veteran's active military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007)

2.  Entitlement to service connection for bipolar disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD.  As noted 
above, an issue of service connection for bipolar disorder 
has been included as inferred from the evidence in the 
record.  The veteran, whose military occupational specialty 
was that of a clerk typist in Vietnam, contends that he 
volunteered for other duties that involved combat.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall considerations

As alluded to in the Introduction, by a May 2007 Board 
decision the issue of service connection for PTSD was 
remanded for further development.  The Board's remand 
instructions were to associate with the claims file all 
Sandusky VA clinical records from June 2005 to the present 
time; to ask the veteran to submit a detailed list of his 
claimed stressor events, and to undertake to attempt to 
verify the alleged stressful events; to afford the veteran 
with a VA psychiatric examination, and to readjudicate the 
claim.

Pursuant to the remand instructions, records from the 
Sandusky VA Outpatient Clinic were associated with the claims 
folder.  The veteran was requested to provide a detailed list 
of his claimed stressor events.  However, he failed to so do.  
Therefore no further attempt to verify alleged stressors was 
able to be made.  The veteran was provided with a psychiatric 
examination in May 2008.  The claim was readjudicated in a 
June 2008 SSOC.  Thus, the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated in April 2004. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the veteran was advised in the April 
2004 letter that VA is responsible for obtaining records from 
any Federal agency, to include medical records and employment 
records.  

With respect to private treatment records, the April VCAA 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant private records.  Copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, were included with the letters, and the veteran 
was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  The veteran was asked to complete and return an 
enclosed PTSD questionnaire, which he failed to do.

The April 2004 letter further emphasized: "you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has them.  If the holder of 
the evidence declines to give us the records or asks for a 
fee to provide them, we will notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].  

The April 2004 letter also specifically requested of the 
veteran: "Send us any medical reports that you have."  This 
request complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

The veteran was provided complete notice of the VCAA in the 
April 2004 letter, prior to the initial adjudication of his 
claim, which was by rating decision dated in June 2004.  Thus 
the requirement of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, was satisfied.

The Board notes that the veteran was sent another VCAA notice 
in June 2007 which also fully complied with the notice 
requirements of the VCAA.  He was again sent a PTSD stressor 
questionnaire which he failed to complete and return.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in March 2006 and June 2007 letters from the RO, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 and June 2007 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein. 
The RO has obtained the veteran's service treatment records, 
VA treatment reports, and private treatment reports.  He was 
also afforded a VA examination for PTSD in May 2008.  
The report of this examination reflects that the examiner 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examination and rendered appropriate diagnoses and opinions.  
The RO was unable to make attempts to verify the veteran's 
claimed PTSD stressors because the veteran never returned a 
PTSD questionnaire providing a detailed list of his alleged 
stressors.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, he and his wife attended an 
informal conference with a DRO, and they testified at a Board 
video conference hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  Inasmuch as the 
requirements for establishing service connection for PTSD are 
different from the general requirements for determining 
service connection, the Board will discuss the issues 
separately.

1.  Entitlement to service connection for PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and 
(3) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2007).

With respect to the first element, vague PTSD symptoms were 
first noted in a July 1999 VA treatment report.  The 
veteran's first diagnosis of PTSD was made by a social worker 
at a private medical facility in April 2006.  The VA 
psychiatrist in May 2008 diagnosed the veteran with (1) 
bipolar mood disorder and (2) PTSD.  Therefore element (1) of 
38 C.F.R. § 3.304(f) is satisfied.

With regard to the second element, a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor, the treatment reports and the VA 
psychiatrist have based their diagnoses of PTSD on the 
veteran's reports of stressors in Vietnam.  The veteran's 
military occupational specialty (MOS) in Vietnam was that of 
a clerk typist.  The veteran's reported stressors to the May 
2008 VA psychiatrist included having volunteered for bunker 
and mine sweeper duty.  He told of having been in a bunker 
with four other soldiers during the 1969 Tet Offensive facing 
an enemy that numbered in the thousands; with tanks firing 
overhead, and helicopters shooting at the enemy.  At dawn he 
saw bodies of dead Vietnamese on the barbwire in front of 
him.  He testified at the May 2008 hearing that during the 
1969 Tet Offensive Long Binh was saved by a handful of 
clerks, of which he was one.  He said that he got credit for 
150 kills that day.  He also testified that he was a 
volunteer radio man twice a week.  When there were incoming 
rockets, he had to put a radio pack on his back and go out to 
try to find who set the rockets off.  He said he was fired 
upon several times.  Thus, element (2) of 38 C.F.R. 
§ 3.304(f) has also been met.  

Concerning the critical third element, a stressor, as was 
discussed above either combat status must be established or a 
non-combat stressor must be verified.  

The veteran has contended that incidents he was involved in, 
and for which he volunteered, occurred during combat, but his 
service record (Form DD 214) does not show that he received 
any of the usual medals that denote involvement in combat.  
Moreover, his MOS was a clerk typist, which is not indicative 
of exposure to combat.  The Board accordingly finds that the 
veteran was not a veteran of combat.   

Inasmuch as status as a combat veteran has not been 
established, the veteran's lay testimony alone is not enough 
to establish the occurrence of the alleged stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports the veteran's testimony.  See Doran 
v. Brown, 
6 Vet. App. 283, 289 (1994).  

In the present case, as noted above, after twice being 
requested by the RO to provide a detailed list of his claimed 
stressor events, the veteran failed to provide one.  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
reversed the Board's denial of a claim for service connection 
for PTSD on the basis of an unconfirmed in-service stressor, 
where the claimant in that case had submitted evidence that 
his unit was subjected to rocket attacks.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.  Here, the veteran's reported 
stressors to the VA psychiatrist in May 2008, and in his 
testimony, do not give enough detail to allow for a 
meaningful search for verification.  The Board further notes 
that the Tet Offensive occurred in late January 1968.  The 
veteran's personnel records show, however, that he was 
stationed in Vietnam from June 1968 to June 1969.  

The Board notes that, while the veteran's reports of stressor 
incidents can be sufficient for purposes of diagnosing PTSD, 
they are not evidence that the claimed stressor did in fact 
occur.  A medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that an opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].  

In short, the veteran's claimed stressors have not been 
verified, and they appear incapable of being verified without 
specific dates of such events as rocket attacks, and evidence 
that the attacks were on his unit of assignment.  There is no 
evidence in the veteran's service personnel records that 
would show he participated in combat duty at Long Binh as a 
volunteer.  Perhaps the veteran was referring to a different 
battle at Long Binh that occurred during the period in June 
1968 to June 1969 when he was assigned there.  However, it 
was not the January 1968 Tet Offensive, as he was not in 
Vietnam at that time.

The law states that, inasmuch as the veteran is not 
established as a combat veteran, his testimony alone will not 
suffice to verify a claimed stressor incident.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim.  The claim of entitlement to service 
connection for PTSD is therefore denied.

2.  Service connection for bipolar disorder

Relevant law and regulations

The general law and regulations relating to service 
connection are set forth above and will not be restated 
herein. 

Analysis

The Board's analysis will consider the elements of service 
connection outlined in Hickson, supra.

With regard to Hickson element (1), medical evidence of a 
current disability, the record shows a history of diagnoses 
of depression and possible PTSD from July 1999 about April 
2006 when the veteran began to be diagnosed with bipolar 
disorder.  The VA psychiatrist in May 2008 diagnosed the 
veteran with (1) bipolar disorder and (2) PTSD, specifically 
in that order because he commented that the bi-polar symptoms 
were predominant, and he could not separate the symptoms of 
each disorder and their effect on the veteran.  Thus, Hickson 
element (1) is satisfied as to a current diagnosis of bipolar 
disorder.  

Hickson element (2) requires evidence of in-service 
incurrence or aggravation of a disease or injury.  There is 
no evidence that the veteran suffered from bipolar disorder 
during service.  The record shows that he did not begin to 
seek treatment for a mental health disability until 1999, 
some 30 years after he left service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability).  For those reasons, 
the Board finds that Hickson element (2) is not satisfied.  
The claim fails on that basis alone.  

In the interest of completeness, the Board will also consider 
Hickson element (3) requiring medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The only medical nexus opinion of record 
was provided by the VA psychiatrist in May 2008.  He stated 
that there was no evidence to indicate that the veteran's 
bipolar disorder symptoms started or were aggravated 
secondary to his military service.  

Therefore, a preponderance of the medical evidence supports 
the conclusion that there is no nexus between the veteran's 
current bipolar disorder and his military service.  For that 
reason, the Board finds that Hickson element (3) is also not 
satisfied.  

The claim of entitlement to service connection for bipolar 
disorder is therefore denied based on the failure to satisfy 
Hickson elements (2) and (3).


ORDER

Service connection for PTSD is denied.

Service connection for bipolar disorder is denied.



____________________________________________
C. KEDEM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


